 1
                                 UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
                                            (Northern Division)
 4
   SIERRA TRAIL DOGS MOTORCYCLE                       Case No. 3:18-cv-594-MMD-CBC
 5 AND RECREATION CLUB; PINE NUT
   MOUNTAINS TRAILS ASSOCIATION;                      ORDER GRANTING MOTION TO
 6 AMERICAN MOTORCYCLIST                              INTERVENE ON BEHALF OF
   ASSOCIATION, DISTRICT 36;                          DEFENDANTS BY THE AMERICAN
 7 CALIFORNIA FOUR WHEEL DRIVE                        BIRD CONSERVANCY, CENTER FOR
   ASSOCIATION and THE BLUE RIBBON                    BIOLOGICAL DIVERSITY, WESTERN
 8 COALITION,                                         WATERSHEDS PROJECT, AND
                                                      WILDEARTH GUARDIANS
 9                 Plaintiffs,

10         v.

11 UNITED STATES FOREST SERVICE;
   HUMBOLDT TOIYABE NATIONAL
12 FOREST; WILLIAM (“BILL”)
   DUNKELBERGER, Forest Supervisor,
13 Humboldt-Toiyabe National Forest,

14                 Defendants,

15                 and

16 AMERICAN BIRD CONSERVANCY;
   CENTER FOR BIOLOGICAL DIVERSITY;
17 WESTERN WATERSHEDS PROJECT;
   WILDEARTH GUARDIANS,
18
             Defendant-Intervenors.
19

20         Based on the motion of American Bird Conservancy, Center for Biological Diversity,
21 Western Watersheds Project, and WildEarth Guardians to intervene as defendants in this action,

22 such motion is GRANTED and these parties shall be permitted to intervene as of right pursuant to

23 Federal Rule of Civil Procedure 24(a).

24

25    Dated: October 21, 2019                                 _______________________
                                                              The Hon. Miranda M. Du
26                                                            United States District Judge
27

28

                                                                 Case No. 3:18-cv-594-MMD-CBC
                          [PROPOSED] ORDER GRANTING MOTION TO INTERVENE
